Case 3:19-cv-O0006-HTW-LRA Document 7 Filed 02/08/19 Page 1 of 2

4

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B

FROM: 10579062

TO:

SUBJECT: 2241_StilleyMtnStackCmpint
DATE: 02/04/2019 08:54:49 PM

 

* UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
OSCAR STILLEY 10579-062 PLAINTIFF
V. 3:19-CV-6 HTW-LRA
MATTHEW WHITAKER ET AL DEFENDANT

PLAINTIFF'S MOTION FOR ORDER TO RE-STACK EXHIBITS TO COMPLAINT, PRIOR TO ANY SERVICE
Comes now Plaintiff Oscar Stilley (Plaintiff) and for his motion states:

1. Plaintiff's complaint has a large volume of exhibits. Counting the caption page and the table of contents of the exhibits, the
total number of pages is 285.

2. Plaintiff prepared the table of contents so as to make the pagination written in ink by the Plaintiff match the expected
numbering of the court clerk's headers at the top of the page. Each page was given a seriatim number, so that if the entire set
was designated as docket number 1-1, the pagination would match. Therefore Plaintiff's table of contents would be useful for
all purposes, because the handwritten page numbers at the bottom would be the same as the pagination of the docket filemark
headers.

3. .. Plaintiff explained by cover letter to the clerk his intention to create a common and intuitive numbering system, for the
benefit of the Court, parties, and counsel. Plaintiff assumes that this letter is at Docket 1-8.

4. The clerk divided the exhibits and exhibit list into 6 different subdocuments, under docket #1.

5. Plaintiff has not been provided with a copy of the complaint, or access to the complaint, so as to be able to verify the
pagination of the filemark headers.

6. Plaintiff presumes that the pagination of the clerk’s headers has no correlation to his own page numbering or table of
contents.

7. The largest group of documents is the last, covering pages 126-285. Other groups seem to be about 25-40 pages, for the
most part. No explanation has been given as to why the last batch of exhibit pages would be well over half the total, and
furthermore split one exhibit so that some pages are in docket 1-5, and the remainder are in 1-6.

8. Plaintiff sees no reason that all these documents couldn't be efficiently stacked using Adobe Acrobat, and assigned docket
number 1-1, pages 1-285 seriatim.

9. It will probably not be practical 'to change the pagination after the parties have begun to file pleadings and cite to exhibits to
the complaint. The most logical time to get the complaint in proper order is prior to service.

10. Because this matter overlaps with issues in an appeal of a magistrate's order contemporaneously herewith, Plaintiff's is
filing a consolidated brief in support of this motion as well as the appeal of denial of service.

WHEREFORE, Plaintiff respectfully requests an order directing the clerk to put the caption page, table of contents, and entire
set of complaint exhibits into one document, in which the filemark headers correlate to the table of contents; and for such other
and further relief as may be appropriate whether or not specifically requested.

Chin 2-5-4

By:

 
Case 3:19-cv-O0006-HTW-LRA Document 7 Filed 02/08/19 Page 2 of 2

2

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B

Oscar Stilley Date
FCC Yazoo City Low

PO Box 5000

Yazoo City, MS 39194

CERTIFICATE OF SERVICE - PRISON MAILBOX RULE
Plaintiff by his signature above pursuant to 28 USC 1746 declares under penalty of perjury that on the date stated above he

placed a copy of the foregoing document in the prison outgoing mail receptacle, with sufficient 1st class postage attached,
addressed to the clerk of the court for filing and service via CM/ECF.
